WESTERFIELD, J.
This case grows out of a collision between motor vehicles. ■ The trial court resolved the conflicting testimony as to the responsibility for the accident in plaintiff’s favor, and awarded him judgment in the sum of $216.55.
We believe that the conclusions of the court on the question of liability are, correct, but find that one item of damage claimed is not proven to our satisfaction. Twenty-five dollars, which was allowed as *77damage to certain flowers which were contained in plaintiff’s truck at the time of the accident (plaintiff being a florist), must be deducted because not • established by the testimony.
For the reasons assigned, the judgment appealed from will be amended by reducing the amount awarded plaintiff from $216.55 to $191.55, and, as thus amended, affirmed. Plaintiff to pay costs of appeal.